UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2008 - June 30, 2009 Item 1. Proxy Voting Record THE DREYFUS SOCIALLY RESPONSIBLE GROWTH FUND, INC. 3M CO Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Linda G. Alvarado For For Management Elect Director George W. Buckley For For Management Elect Director Vance D. Coffman For For Management Elect Director Michael L. Eskew For For Management Elect Director W. James Farrell For For Management Elect Director Herbert L. Henkel For For Management Elect Director Edward M. Liddy For For Management Elect Director Robert S. Morrison For For Management Elect Director Aulana L. Peters For For Management Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws Call Special Meetings Against Against Shareholder 4 Stock Retention/Holding Period Against Against Shareholder ACCENTURE LTD Ticker: ACN Security ID: G1150G111 Meeting Date: FEB 12, 2009 Meeting Type: Annual Record Date: DEC 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE BOARD OF For Against Management DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE BOARD OF For For Management DIRECTORS: MARJORIE MAGNER 6 RATIFY AUDITORS For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 29, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank M. Clark For For Management 2 Elect Director Betsy Z. Cohen For For Management 3 Elect Director Molly J. Coye, M.D. For For Management 4 Elect Director Roger N. Farah For For Management 5 Elect Director Barbara Hackman Franklin For For Management 6 Elect Director Jeffrey E. Garten For For Management 7 Elect Director Earl G. Graves For For Management 8 Elect Director Gerald Greenwald For For Management 9 Elect Director Ellen M. Hancock For For Management 10 Elect Director Richard J. Harrington For For Management 11 Elect Director Edward J. Ludwig For For Management 12 Elect Director Joseph P. Newhouse For For Management 13 Elect Director Ronald A. Williams For For Management 14 Ratify Auditors For For Management 15 Provide for Cumulative Voting Against For Shareholder 16 Adopt a Policy to Elect a Retired Against Against Shareholder Management Employee AFLAC INCORPORATED Ticker: AFL Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Daniel P. Amos For For Management Elect Director John Shelby Amos, II For For Management Elect Director Paul S. Amos, II For For Management Elect Director Yoshiro Aoki For For Management Elect Director Michael H. Armacost For For Management Elect Director Kriss Cloninger, III For For Management Elect Director Joe Frank Harris For For Management Elect Director Elizabeth J. Hudson For For Management Elect Director Kenneth S. Janke, Sr. For For Management Elect Director Douglas W. Johnson For For Management Elect Director Robert B. Johnson For For Management Elect Director Charles B. Knapp For For Management Elect Director E. Stephen Purdom For For Management Elect Director Barbara K. Rimer For For Management Elect Director Marvin R. Schuster For For Management Elect Director David Gary Thompson For For Management Elect Director Robert L. Wright For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AIR PRODUCTS & CHEMICALS, INC. Ticker: APD Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mario L. Baeza For For Management Elect Director Edward E. Hagenlocker For For Management Elect Director John E. McGlade For For Management Elect Director Charles H. Noski For For Management 2 Ratify Auditors For For Management ALCON INC. Ticker: ACL Security ID: H01301102 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 APPROVAL OF THE 2 For For Management ACCOUNTS OF ALCON, INC.AND THE 2008 CONSOLIDATED FINANCIAL STATEMENTS OF ALCON, INC.AND SUBSIDIARIES 2 APPROPRIATION OF AVAILABLE EARNINGS AND For For Management PROPOSED DIVIDEND TOSHAREHOLDERS FOR THE FINANCIAL YEAR 2008 3 DISCHARGE OF THE MEMBERS OF THE BOARD For For Management OF DIRECTORS FOR THEFINANCIAL YEAR 2008 4 ELECTION OF KPMG AG, ZUG, AS GROUP AND For For Management PARENT COMPANY AUDITORS 5 ELECTION OF OBT AG, ZURICH, AS SPECIAL For For Management AUDITORS 6 ELECTION TO THE BOARD OF DIRECTORS: For For Management KEVIN BUEHLER 7 ELECTION TO THE BOARD OF DIRECTORS: For Against Management PAUL BULCKE 8 ELECTION TO THE BOARD OF DIRECTORS: For For Management JOAN MILLER, M.D. 9 ELECTION TO THE BOARD OF DIRECTORS: For Against Management HERMANN WIRZ 10 APPROVAL OF SHARE CANCELLATION For For Management 11 EDITORIAL AMENDMENTS TO THE ARTICLES OF For For Management ASSOCIATION AMGEN, INC. Ticker: AMGN Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois de Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Gilbert S. Omenn For For Management 9 Elect Director Judith C. Pelham For For Management 10 Elect Director J. Paul Reason For For Management 11 Elect Director Leonard D. Schaeffer For For Management 12 Elect Director Kevin W. Sharer For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Reduce Supermajority Vote Requirement For For Management 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota ] APACHE CORP. Ticker: APA Security ID: Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frederick M. Bohen For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management APPLE INC. Ticker: AAPL Security ID: Meeting Date: FEB 25, 2009 Meeting Type: Annual Record Date: DEC 29, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director A.D. Levinson For For Management Elect Director Eric E. Schmidt For For Management Elect Director Jerome B. York For For Management 2 Report on Political Contributions Against Against Shareholder 3 Adopt Principles for Health Care Reform Against Against Shareholder 4 Prepare Sustainability Report Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation APPLIED MATERIALS, INC. Ticker: AMAT Security ID: Meeting Date: MAR 10, 2009 Meeting Type: Annual Record Date: JAN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Aart J. de Geus For For Management Elect Director Stephen R. Forrest For For Management Elect Director Philip V. Gerdine For For Management Elect Director Thomas J. Iannotti For For Management Elect Director Alexander A. Karsner For For Management Elect Director Charles Y.S. Liu For For Management Elect Director Gerhard H. Parker For For Management Elect Director Dennis D. Powell For For Management Elect Director Willem P. Roelandts For For Management Elect Director James E. Rogers For For Management Elect Director Michael R. Splinter For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 TO RECEIVE THE COMPANY'S ACCOUNTS AND For For Management THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED 31 DECEMBER 2 TO CONFIRM DIVIDENDS For For Management 3 TO RE-APPOINT KPMG AUDIT PLC, LONDON AS For For Management AUDITOR 4 TO AUTHORISE THE DIRECTORS TO AGREE THE For For Management REMUNERATION OF THE AUDITORS 5 ELECTION OF DIRECTOR: LOUIS SCHWEITZER For For Management 6 ELECTION OF DIRECTOR: DAVID BRENNAN For For Management 7 ELECTION OF DIRECTOR: SIMON LOWTH For For Management 8 ELECTION OF DIRECTOR: BO ANGELIN For For Management 9 ELECTION OF DIRECTOR: JOHN BUCHANAN For For Management 10 ELECTION OF DIRECTOR: JEAN-PHILIPPE For For Management COURTOIS 11 ELECTION OF DIRECTOR: JANE HENNEY For For Management 12 ELECTION OF DIRECTOR: MICHELE HOOPER For For Management 13 ELECTION OF DIRECTOR: RUDY MARKHAM For For Management 14 ELECTION OF DIRECTOR: DAME NANCY For For Management ROTHWELL 15 ELECTION OF DIRECTOR: JOHN VARLEY For For Management 16 ELECTION OF DIRECTOR: MARCUS WALLENBERG For For Management 17 TO APPROVE THE DIRECTORS REMUNERATION For For Management REPORT FOR THE YEAR ENDED31 DECEMBER 18 TO AUTHORISE LIMITED EU POLITICAL For For Management DONATIONS 19 TO AUTHORISE THE DIRECTORS TO ALLOT For For Management UNISSUED SHARES 20 TO AUTHORISE THE DIRECTORS TO DISAPPLY For For Management PRE-EMPTION RIGHTS 21 TO AUTHORISE THE COMPANY TO PURCHASE For For Management ITS OWN SHARES BARE ESCENTUALS, INC., Ticker: BARE Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leslie A. Blodgett For For Management Elect Director Karen M. Rose For For Management Elect Director John S. Hamlin For For Management 2 Ratify Auditors For For Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Claire M. Fraser-Liggett For For Management Elect Director Edward J. Ludwig For For Management Elect Director Willard J. Overlock, Jr. For For Management Elect Director Bertram L. Scott For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Amend Bylaws Call Special Meetings Against Against Shareholder 7 Provide for Cumulative Voting Against Against Shareholder CHOICE HOTELS INTERNATIONAL, INC. Ticker: CHH Security ID: Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Fiona P. Dias For Withhold Management Elect Director Stephen P. Joyce For Withhold Management Elect Director Scott A. Renschler For Withhold Management 2 Ratify Auditors For For Management CHUBB CORP., THE Ticker: CB Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Zoe Baird For For Management Elect Director Sheila P. Burke For For Management Elect Director James I. Cash, Jr. For For Management Elect Director Joel J. Cohen For For Management Elect Director John D. Finnegan For For Management Elect Director Klaus J. Mangold For For Management Elect Director Martin G. McGuinn For For Management Elect Director Lawrence M. Small For For Management Elect Director Jess Soderberg For For Management Elect Director Daniel E. Somers For For Management Elect Director Karen Hastie Williams For For Management Elect Director James M. Zimmerman For For Management Elect Director Alfred W. Zollar For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management CIMAREX ENERGY CO Ticker: XEC Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerry Box For For Management 2 Elect Director Paul D. Holleman For For Management 3 Elect Director Michael J. Sullivan For For Management 4 Ratify Auditors For For Management CINCINNATI FINANCIAL CORP. Ticker: CINF Security ID: Meeting Date: MAY 2, 2009 Meeting Type: Annual Record Date: MAR 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James E. Benoski For For Management Elect Director William F. Bahl For For Management Elect Director Gretchen W. Price For For Management Elect Director John J. Schiff, Jr. For For Management Elect Director Kenneth W. Stecher For For Management Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Outside Director Stock Awards For Against Management 5 Declassify the Board of Directors Against For Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Ratify Auditors For For Management 14 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 15 Report on Internet Fragmentation Against Against Shareholder COACH, INC. Ticker: COH Security ID: Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: SEP 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lew Frankfort For For Management Elect Director Susan Kropf For Withhold Management Elect Director Gary Loveman For Withhold Management Elect Director Ivan Menezes For Withhold Management Elect Director Irene Miller For Withhold Management Elect Director Keith Monda For For Management Elect Director Michael Murphy For Withhold Management Elect Director Jide Zeitlin For Withhold Management 2 Amend Executive Incentive Bonus Plan For For Management COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 28, 2009 Meeting Type: Annual Record Date: NOV 21, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James D. Sinegal For For Management Elect Director Jeffrey H. Brotman For For Management Elect Director Richard A. Galanti For For Management Elect Director Daniel J. Evans For For Management Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management CULLEN/FROST BANKERS, INC. Ticker: CFR Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Crawford H. Edwards For For Management Elect Director Ruben M. Escobedo For For Management Elect Director Patrick B. Frost For For Management Elect Director David J. Haemisegger For For Management Elect Director Robert S. McClane For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management DANAHER CORP. Ticker: DHR Security ID: Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mortimer M. Caplin For Did Not Vote Management Elect Director Donald J. Ehrlich For Did Not Vote Management Elect Director Walter G. Lohr, Jr. For Did Not Vote Management Elect Director Linda P. Hefner For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Amend Omnibus Stock Plan For Did Not Vote Management 4 Adopt Employment Contract Against Did Not Vote Shareholder 5 Stock Retention/Holding Period Against Did Not Vote Shareholder 6 Report on Mercury Product Policies Against Did Not Vote Shareholder DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 18, 2008 Meeting Type: Annual Record Date: MAY 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Donald J. Carty For For Management Elect Director Michael S. Dell For For Management Elect Director William H. Gray, III For For Management Elect Director Sallie L. Krawcheck For For Management Elect Director Alan (A.G.) Lafley For For Management Elect Director Judy C. Lewent For For Management Elect Director Thomas W. Luce, III For For Management Elect Director Klaus S. Luft For For Management Elect Director Alex J. Mandl For For Management Elect Director Michael A. Miles For For Management Elect Director Samuel A. Nunn, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Reimburse Proxy Expenses Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DEVRY INC. Ticker: DV Security ID: Meeting Date: NOV 13, 2008 Meeting Type: Annual Record Date: SEP 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director David S. Brown For For Management Elect Director Lisa W. Pickrum For For Management Elect Director Fernando Ruiz For For Management 2 Ratify Auditors For For Management DONALDSON CO., INC. Ticker: DCI Security ID: Meeting Date: NOV 21, 2008 Meeting Type: Annual Record Date: SEP 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director F. Guillaume Bastiaens For For Management Elect Director Janet M. Dolan For For Management Elect Director Jeffrey Noddle For For Management 2 Ratify Auditors For For Management DREAMWORKS ANIMATION SKG, INC. Ticker: DWA Security ID: 26153C103 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jeffrey Katzenberg For For Management Elect Director Roger A. Enrico For For Management Elect Director Lewis Coleman For For Management Elect Director Harry Brittenham For For Management Elect Director Thomas Freston For For Management Elect Director Judson C. Green For For Management Elect Director Mellody Hobson For For Management Elect Director Michael Montgomery For For Management Elect Director Nathan Myhrvold For For Management Elect Director Richard Sherman For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management DUN & BRADSTREET CORP, THE Ticker: DNB Security ID: 26483E100 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Austin A. Adams For For Management Elect Director James N. Fernandez For For Management Elect Director Sandra E. Peterson For For Management Elect Director Michael R. Quinlan For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management ECOLAB, INC. Ticker: ECL Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Leslie S. Biller For For Management Elect Director Jerry A. Grundhofer For For Management Elect Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Declassify the Board of Directors Against For Shareholder EMC CORPORATION Ticker: EMC Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director W. Paul Fitzgerald For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Permit Right to Call Special Meeting For For Management 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EMERSON ELECTRIC CO. Ticker: EMR Security ID: Meeting Date: FEB 3, 2009 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A.A. Busch III For For Management Elect Director A.F. Golden For For Management Elect Director H. Green For For Management Elect Director W.R. Johnson For For Management Elect Director J.B. Menzer For For Management Elect Director V.R. Loucks, Jr. For For Management 2 Ratify Auditors For For Management ENCANA CORPORATION Ticker: ECA Security ID: Meeting Date: APR 22, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor DIRECTOR RALPH S. CUNNINGHAM For For Management DIRECTOR PATRICK D. DANIEL For For Management DIRECTOR IAN W. DELANEY For For Management DIRECTOR RANDALL K. ERESMAN For For Management DIRECTOR CLAIRE S. FARLEY For For Management DIRECTOR MICHAEL A. GRANDIN For For Management DIRECTOR BARRY W. HARRISON For For Management DIRECTOR VALERIE A.A. NIELSEN For For Management DIRECTOR DAVID P. O'BRIEN For For Management DIRECTOR JANE L. PEVERETT For For Management DIRECTOR ALLAN P. SAWIN For For Management DIRECTOR WAYNE G. THOMSON For For Management DIRECTOR CLAYTON H. WOITAS For For Management 2 APPOINTMENT OF AUDITORS - For For Management PRICEWATERHOUSECOOPERS LLP AT AREMUNERATION TO BE FIXED BY THE BOARD OF DIRECTORS. ENSCO INTERNATIONAL, INC. Ticker: ESV Security ID: 26874Q100 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Gerald W. Haddock For For Management Elect Director Paul E. Rowsey, III For For Management Elect Director C. Christopher Gaut For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management EQUIFAX INC. Ticker: EFX Security ID: Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mark L. Feidler For Did Not Vote Management Elect Director John A. McKinley For Did Not Vote Management Elect Director Richard F. Smith For Did Not Vote Management 2 Ratify Auditors For Did Not Vote Management 3 Declassify the Board of Directors For Did Not Vote Management 4 Adopt Majority Voting for Uncontested For Did Not Vote Management Election of Directors FLUOR CORP. Ticker: FLR Security ID: 343412102 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Peter K. Barker For For Management Elect Director Alan L. Boeckmann For For Management Elect Director Vilma S. Martinez For For Management Elect Director Dean R. O'Hare For For Management 2 Ratify Auditors For For Management GAP, INC., THE Ticker: GPS Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Adrian D. P. Bellamy For For Management Elect Director Domenico De Sole For For Management Elect Director Donald G. Fisher For For Management Elect Director Robert J. Fisher For For Management Elect Director Bob L. Martin For For Management Elect Director Jorge P. Montoya For For Management Elect Director Glenn K. Murphy For For Management Elect Director James M. Schneider For For Management Elect Director Mayo A. Shattuck III For For Management Elect Director Kneeland C. Youngblood For For Management 2 Ratify Auditors For For Management GENERAL MILLS, INC. Ticker: GIS Security ID: Meeting Date: SEP 22, 2008 Meeting Type: Annual Record Date: JUL 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director Paul Danos For For Management 3 Elect Director William T. Esrey For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Heidi G. Miller For For Management 7 Elect Director Hilda Ochoa-Brillembourg For For Management 8 Elect Director Steve Odland For For Management 9 Elect Director Kendall J. Powell For For Management 10 Elect Director Lois E. Quam For For Management 11 Elect Director Michael D. Rose For For Management 12 Elect Director Robert L. Ryan For For Management 13 Elect Director Dorothy A. Terrell For For Management 14 Ratify Auditors For For Management GENZYME CORP. Ticker: GENZ Security ID: Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas A. Berthiaume For For Management 2 Elect Director Gail K. Boudreaux For For Management 3 Elect Director Robert J. Carpenter For For Management 4 Elect Director Charles L. Cooney For For Management 5 Elect Director Victor J. Dzau For For Management 6 Elect Director Connie Mack III For For Management 7 Elect Director Richard F. Syron For For Management 8 Elect Director Henri A. Termeer For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Approve Qualified Employee Stock For For Management Purchase Plan 11 Ratify Auditors For For Management GOOGLE INC Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: MAR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Eric Schmidt For Withhold Management Elect Director Sergey Brin For Withhold Management Elect Director Larry Page For Withhold Management Elect Director L. John Doerr For Withhold Management Elect Director John L. Hennessy For Withhold Management Elect Director Arthur D. Levinson For Withhold Management Elect Director Ann Mather For Withhold Management Elect Director Paul S. Otellini For Withhold Management Elect Director K. Ram Shriram For Withhold Management Elect Director Shirley M. Tilghman For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions For Against Shareholder 5 Adopt Policies to Protect Freedom of Against Against Shareholder Access to the Internet 6 Adopt Principles for Health Care Reform Against Against Shareholder HANSEN NATURAL CORP. Ticker: HANS Security ID: Meeting Date: JUN 4, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Rodney C. Sacks For For Management Elect Director Hilton H. Schlosberg For For Management Elect Director Norman C. Epstein For For Management Elect Director Benjamin M. Polk For For Management Elect Director Sydney Selati For For Management Elect Director Harold C. Taber, Jr. For For Management Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Approve Non-Employee Director Omnibus For Against Management Stock Plan HERMAN MILLER, INC. Ticker: MLHR Security ID: Meeting Date: SEP 30, 2008 Meeting Type: Annual Record Date: AUG 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director C. William Pollard For For Management Elect Director Mary Vermeer Andringa For For Management Elect Director Lord Brian Griffiths For For Management Elect Director J. Barry Griswell For For Management Elect Director Brian C. Walker For For Management 2 Ratify Auditors For For Management HSBC HOLDINGS PLC Ticker: HBC Security ID: 404280406 Meeting Date: MAR 19, 2009 Meeting Type: Special Record Date: MAR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Authorised Ordinary For For Management Share Capital from USD 7,500,100,000, GBP 401,500 and EUR 100,000 to USD 10,500,100,000, GBP 401,500 and EUR 2 Subject to the Passing of Resolution 1, For For Management Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 2,530,200,000 (Rights Issue) 3 Subject to the Passing of Resolution 2, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 2,530,200,000 (Rights Issue) HSBC HOLDINGS PLC Ticker: HBC Security ID: 404280406 Meeting Date: MAY 22, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3a Re-elect Safra Catz as Director For For Management 3b Re-elect Vincent Cheng as Director For For Management 3c Re-elect Marvin Cheung as Director For For Management 3d Re-elect John Coombe as Director For For Management 3e Re-elect Jose Duran as Director For For Management 3f Re-elect Rona Fairhead as Director For For Management 3g Re-elect Douglas Flint as Director For For Management 3h Re-elect Alexander Flockhart as For For Management Director 3i Re-elect Lun Fung as Director For For Management 3j Re-elect Michael Geoghegan as Director For For Management 3k Re-elect Stephen Green as Director For For Management 3l Re-elect Stuart Gulliver as Director For For Management 3m Re-elect James Hughes-Hallett as For For Management Director 3n Re-elect Sam Laidlaw as Director For For Management 3o Re-elect J Lomaxas Director For For Management 3p Re-elect Sir Mark Moody-Stuart as For For Management Director 3q Re-elect Gwyn Morgan as Director For For Management 3r Re-elect Nagavara Murthy as Director For For Management 3s Re-elect Simon Robertson as Director For For Management 3t Re-elect John Thornton as Director For For Management 3u Re-elect Sir Brian Williamson as For For Management Director 4 Reappoint KPMG Audit plc as Auditors For For Management and Authorise the Group Audit Committee to Determine Their Remuneration 5 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 100,000 6 Subject to the Passing of Resolution 5, For For Management Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 7 Authorise 1,720,481,200 Ordinary Shares For For Management for Market Purchase 8 Adopt New Articles of Association For For Management 9 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice INTEL CORPORATION Ticker: INTC Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director John L. Thornton For For Management 10 Elect Director Frank D. Yeary For For Management 11 Elect Director David B. Yoffie For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Approve Stock Option Exchange Program For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Provide for Cumulative Voting Against Against Shareholder 17 Adopt Policy on Human Rights to Water Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORP. Ticker: IBM Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director A. J. P. Belda For For Management Elect Director C. Black For For Management Elect Director W. R. Brody For For Management Elect Director K. I. Chenault For For Management Elect Director M. L. Eskew For For Management Elect Director S. A. Jackson For Against Management Elect Director T. Nishimuro For For Management Elect Director J. W. Owens For For Management Elect Director S. J. Palmisano For For Management Elect Director J. E. Spero For For Management Elect Director S. Taurel For For Management Elect Director L. H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Provide for Cumulative Voting Against Against Shareholder 5 Review Executive Compensation Against For Shareholder 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation JOHNSON & JOHNSON Ticker: JNJ Security ID: Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: FEB 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Mary Sue Coleman For For Management Elect Director James G. Cullen For For Management Elect Director Michael M.E. Johns For For Management Elect Director Arnold G. Langbo For For Management Elect Director Susan L. Lindquist For For Management Elect Director Leo F. Mullin For For Management Elect Director Wiliam D. Perez For For Management Elect Director Charles Prince For For Management Elect Director David Satcher For For Management Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation KIMBERLY-CLARK CORP. Ticker: KMB Security ID: Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director John R. Alm For For Management Elect Director Dennis R. Beresford For For Management Elect Director John F. Bergstrom For For Management Elect Director Abelardo E. Bru For For Management Elect Director Robert W. Decherd For For Management Elect Director Thomas J. Falk For For Management Elect Director Mae C. Jemison For For Management Elect Director Ian C. Read For For Management Elect Director G. Craig Sullivan For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against Against Shareholder MCDONALD'S CORP. Ticker: MCD Security ID: 580135101 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. McKenna For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Phase out Sales of Eggs from Battery Against Against Shareholder Cage Hens MICROSOFT CORP. Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 5, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For Did Not Vote Management 2 Elect Director James I. Cash, Jr. For Did Not Vote Management 3 Elect Director Dina Dublon For Did Not Vote Management 4 Elect Director William H. Gates, III For Did Not Vote Management 5 Elect Director Raymond V. Gilmartin For Did Not Vote Management 6 Elect Director Reed Hastings For Did Not Vote Management 7 Elect Director David F. Marquardt For Did Not Vote Management 8 Elect Director Charles H. Noski For Did Not Vote Management 9 Elect Director Helmut Panke For Did Not Vote Management 10 Approve Executive Incentive Bonus Plan For Did Not Vote Management 11 Amend Non-Employee Director Omnibus For Did Not Vote Management Stock Plan 12 Ratify Auditors For Did Not Vote Management 13 Adopt Policies to Protect Freedom of Against Did Not Vote Shareholder Access to the Internet 14 Amend Bylaws to Establish a Board Against Did Not Vote Shareholder Committee on Human Rights 15 Report on Charitable Contributions Against Did Not Vote Shareholder NATIONAL SEMICONDUCTOR CORP. Ticker: NSM Security ID: Meeting Date: SEP 25, 2008 Meeting Type: Annual Record Date: JUL 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brian L. Halla For For Management 2 Elect Director Steven R. Appleton For For Management 3 Elect Director Gary P. Arnold For For Management 4 Elect Director Richard J. Danzig For For Management 5 Elect Director John T. Dickson For For Management 6 Elect Director Robert J. Frankenberg For For Management 7 Elect Director Modesto A. Maidique For For Management 8 Elect Director Edward R. McCracken For For Management 9 Ratify Auditors For For Management NEWS CORPORATION Ticker: NWS Security ID: 65248E203 Meeting Date: OCT 17, 2008 Meeting Type: Annual Record Date: AUG 18, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Chernin For For Management 2 Elect Director Sir Roderick I. For Withhold Management Eddington 3 Elect Director Mark Hurd For For Management 4 Elect Director Andrew S.B. Knight For Withhold Management 5 Elect Director James R. Murdoch For For Management 6 Elect Director K. Rupert Murdoch For For Management 7 Elect Director Jose Maria Aznar For For Management 8 Elect Director Natalie Bancroft For For Management 9 Elect Director Peter L. Barnes For For Management 10 Elect Director Kenneth E. Cowley For For Management 11 Elect Director David F. DeVoe For For Management 12 Elect Director Viet Dinh For Withhold Management 13 Elect Director Lachlan K. Murdoch For For Management 14 Elect Director Thomas J. Perkins For Withhold Management 15 Elect Director Arthur M. Siskind For For Management 16 Elect Director John L. Thornton For Withhold Management 17 Ratify Auditors For For Management 18 Declassify the Board of Directors For For Management NEXEN INC. Ticker: NXY Security ID: 65334H102 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director W.B. Berry For For Management Elect Director R.G. Bertram For For Management Elect Director D.G. Flanagan For For Management Elect Director S.B. Jackson For For Management Elect Director K.J. Jenkins For For Management Elect Director A.A. McLellan For For Management Elect Director E.P. Newell For For Management Elect Director T.C. O'Neill For For Management Elect Director M.F. Romanow For For Management Elect Director F.M. Saville For For Management Elect Director J.M. Willson For For Management Elect Director V.J. Zaleschuk For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Audit and Conduct Review Committee to Fix Their Remuneration NIKE, INC. Ticker: NKE Security ID: Meeting Date: SEP 22, 2008 Meeting Type: Annual Record Date: JUL 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jill K. Conway For For Management Elect Director Alan B. Graf, Jr. For For Management Elect Director Jeanne P. Jackson For For Management 2 Ratify Auditors For For Management NOBLE CORPORATION Ticker: NE Security ID: G65422100 Meeting Date: MAR 17, 2009 Meeting Type: Special Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Country of Incorporation to For For Management Switzerland Through a Scheme of Arrangement 2 Adjourn Meeting For For Management NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approval Of The Payment Of A Dividend For For Management Through A Reduction Of Thepar Value Of The Shares In An Amount Equal To Swiss Francs 0.25 Director Julie H. Edwards For For Management Director Marc E. Leland For For Management Director David W. Williams For For Management 3 Approval Of The Appointment Of For For Management Pricewaterhousecoopers Llp Asnoble Corporation S Independent Registered Public Accountingfirm For 2009 4 Amend Articles Re: (Non-Routine) For For Management NORDSON CORP. Ticker: NDSN Security ID: Meeting Date: FEB 17, 2009 Meeting Type: Annual Record Date: DEC 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward P. Campbell For For Management Elect Director William W. Colville For For Management Elect Director David W. Ignat For For Management Elect Director William P. Madar For For Management Elect Director Michael J. Merriman, Jr. For Withhold Management Ratify Auditors For For Management NOVARTIS AG Ticker: NVS Security ID: 66987V109 Meeting Date: FEB 24, 2009 Meeting Type: Annual Record Date: JAN 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2 per Share 4 Approve CHF 3 Million Reduction in For For Management Share Capital via Cancellation of Repurchased Shares Amend Articles Re: Require Annual Against For Shareholder Advisory Vote on Remuneration Report, incl. Disclosure of Compensation Amount Paid to Board of Directors and Executive Management Amend Corporate Purpose Re: For For Management Sustainability Amend Articles Re: Auditors For For Management Retirement of Peter Burckhardt and None None Management William George as Directors (Non-Voting) 6.2.1 Reelect Srikant Datar as Director For For Management 6.2.2 Reelect Andreas von Planta as Director For For Management 6.2.3 Reelect Wendelin Wiedeking as Director For For Management 6.2.4 Reelect Rolf Zinkernagel as Director For For Management Elect William Brody as Director For For Management 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors NUCOR CORP. Ticker: NUE Security ID: Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: MAR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Clayton C. Daley, Jr. For For Management Elect Director Harvey B. Gantt For For Management Elect Director Bernard L. Kasriel For For Management Elect Director Christopher J. Kearney For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors 4 Declassify the Board of Directors Against For Shareholder 5 Review and Assess Human Rights Policies Against Against Shareholder 6 Adopt Principles for Health Care Reform Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.L. Brown For For Management 2 Elect Director I.M. Cook For For Management 3 Elect Director D. Dublon For For Management 4 Elect Director V.J. Dzau For For Management 5 Elect Director R.L. Hunt For For Management 6 Elect Director A. Ibarguen For For Management 7 Elect Director A.C. Martinez For For Management 8 Elect Director I.K. Nooyi For For Management 9 Elect Director S.P. Rockefeller For For Management 10 Elect Director J.J. Schiro For For Management 11 Elect Director L.G. Trotter For For Management 12 Elect Director D.Vasella For For Management 13 Elect Director M.D. White For For Management 14 Ratify Auditors For For Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Recycling Against For Shareholder 17 Report on Genetically Engineered Against Against Shareholder Products 18 Report on Charitable Contributions Against Against Shareholder 19 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PINNACLE WEST CAPITAL CORP. Ticker: PNW Security ID: Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Edward N. Basha, Jr. For For Management Elect Director Donald E. Brandt For For Management Elect Director Susan Clark-Johnson For For Management Elect Director Michael L. Gallagher For For Management Elect Director Pamela Grant For For Management Elect Director Roy A. Herberger, Jr. For For Management Elect Director William S. Jamieson For For Management Elect Director Humberto S. Lopez For For Management Elect Director Kathryn L. Munro For For Management Elect Director Bruce J. Nordstrom For For Management Elect Director W. Douglas Parker For For Management Elect Director William J. Post For For Management Elect Director William L. Stewart For For Management 2 Ratify Auditors For For Management 3 Amend Bylaws to Allow Holders of 10% of Against For Shareholder the Company's Common Stock to Call Special Shareholder Meetings PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: DEC 23, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Stephen F. Angel For For Management Elect Director Nance K. Dicciani For For Management Elect Director Edward G. Galante For For Management Elect Director Claire W. Gargalli For For Management Elect Director Ira D. Hall For For Management Elect Director Raymond W. LeBoeuf For For Management Elect Director Larry D. McVay For For Management Elect Director Wayne T. Smith For For Management Elect Director H. Mitchell Watson, Jr. For For Management Elect Director Robert L. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: Meeting Date: OCT 14, 2008 Meeting Type: Annual Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Kenneth I. Chenault For For Management Elect Director Scott D. Cook For For Management Elect Director Rajat K. Gupta For For Management Elect Director A.G. Lafley For For Management Elect Director Charles R. Lee For For Management Elect Director Lynn M. Martin For For Management Elect Director W. James McNerney, Jr. For For Management Elect Director Johnathan A. Rodgers For For Management Elect Director Ralph Snyderman For For Management Elect Director Margaret C. Whitman For For Management Elect Director Patricia A. Woertz For For Management Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Rotate Annual Meeting Location Against Against Shareholder 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation QUALCOMM INC Ticker: QCOM Security ID: Meeting Date: MAR 3, 2009 Meeting Type: Annual Record Date: JAN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Barbara T. Alexander For For Management Elect Director Stephen M. Bennett For For Management Elect Director Donald G. Cruickshank For For Management Elect Director Raymond V. Dittamore For For Management Elect Director Thomas W. Horton For For Management Elect Director Irwin Mark Jacobs For For Management Elect Director Paul E. Jacobs For For Management Elect Director Robert E. Kahn For For Management Elect Director Sherry Lansing For For Management Elect Director Duane A. Nelles For For Management Elect Director Marc I. Stern For For Management Elect Director Brent Scowcroft For For Management 2 Ratify Auditors For For Management ROCKWELL COLLINS, INC. Ticker: COL Security ID: Meeting Date: FEB 10, 2009 Meeting Type: Annual Record Date: DEC 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Anthony J. Carbone For For Management Elect Director Clayton M. Jones For For Management Elect Director Cheryl L. Shavers For For Management 2 Ratify Auditors For For Management RYDER SYSTEM, INC. Ticker: R Security ID: Meeting Date: MAY 1, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director James S. Beard For For Management Elect Director John M. Berra For For Management Elect Director Luis P. Nieto, Jr. For For Management Elect Director E. Follin Smith For For Management Elect Director Gregory T. Swienton For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect P. Camus as Director For For Management Elect J.S. Gorelick as Director For For Management Elect A. Gould as Director For For Management Elect T. Issac as Director For For Management Elect N. Kudryavtsev as Director For For Management Elect A. Lajous as Director For For Management Elect M.E. Marks as Director For For Management Elect L.R. Reif as Director For For Management Elect T.I. Sandvold as Director For For Management Elect H. Seydoux as Director For For Management Elect L.G. Stuntz as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Approval of Independent Registered For For Management Public Accounting Firm SEACOR HOLDINGS, INC Ticker: CKH Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Charles Fabrikant For For Management Elect Director Pierre de Demandolx For For Management Elect Director Richard Fairbanks For For Management Elect Director Michael E. Gellert For For Management Elect Director John C. Hadjipateras For For Management Elect Director Oivind Lorentzen For For Management Elect Director Andrew R. Morse For For Management Elect Director Christopher Regan For For Management Elect Director Stephen Stamas For For Management Elect Director Steven Webster For Withhold Management Elect Director Steven J. Wisch For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Amend Omnibus Stock Plan For Against Management 5 Approve Executive Incentive Bonus Plan For For Management SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James G. Brocksmith Jr. For For Management 2 Elect Director Richard A. Collato For For Management 3 Elect Director Donald E. Felsinger For For Management 4 Elect Director Wilford D. Godbold Jr. For For Management 5 Elect Director William D. Jones For For Management 6 Elect Director Richard G. Newman For For Management 7 Elect Director William G. Ouchi For For Management 8 Elect Director Carlos Ruiz Sacristan For For Management 9 Elect Director William C. Rusnack For For Management 10 Elect Director William P. Rutledge For For Management 11 Elect Director Lynn Schenk For For Management 12 Elect Director Neal E. Schmale For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 15 Reincorporate in Another State Against Against Shareholder [California to North Dakota] SOUTHWESTERN ENERGY CO. Ticker: SWN Security ID: Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Lewis E. Epley, Jr. For For Management Elect Director Robert L. Howard For For Management Elect Director Harold M. Korell For For Management Elect Director Vello A. Kuuskraa For For Management Elect Director Kenneth R. Mourton For For Management Elect Director Charles E. Scharlau For For Management 2 Ratify Auditors For For Management STMICROELECTRONICS N.V. Ticker: STM Security ID: 861012102 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: APR 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Receive Report of Supervisory Board None None Management (Non-Voting) 4a Approve Financial Statements and For For Management Statutory Reports 4b Approve Dividends of USD 0.12 Per For For Management Share 4c Approve Discharge of Management Board For For Management 4d Approve Discharge of Supervisory Board For For Management 5 Reelect Doug Dunn and Didier Lamouche For For Management as Supervisory Board Members (Bundled) 6 Approve Stock-Based Compensation for For Against Management the CEO 7 Amend Employee Unvested Share Award For Against Management Plan 8 Amend Articles For For Management 9 Allow Electronic Distribution of For For Management Company Communications 10 Allow Questions None None Management 11 Close Meeting None None Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: SEP 22, 2008 Meeting Type: Annual Record Date: JUL 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael A. Brown For For Management Elect Director William T. Coleman For For Management Elect Director Frank E. Dangeard For For Management Elect Director Geraldine B. Laybourne For For Management Elect Director David L. Mahoney For For Management Elect Director Robert S. Miller For For Management Elect Director George Reyes For For Management Elect Director Daniel H. Schulman For For Management Elect Director ohn W. Thompson For For Management Elect Director V. Paul Unruh For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management SYSCO CORPORATION Ticker: SYY Security ID: Meeting Date: NOV 19, 2008 Meeting Type: Annual Record Date: SEP 22, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Judith B. Craven For For Management 2 Elect Director Phyllis S. Sewell For For Management 3 Elect Director Richard G. Tilghman For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors Against For Shareholder TALISMAN ENERGY INC. Ticker: TLM Security ID: 87425E103 Meeting Date: APR 29, 2009 Meeting Type: Annual/Special Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Christiane Bergevin For For Management Elect Director Donald J. Carty For For Management Elect Director William R.P. Dalton For For Management Elect Director Kevin S. Dunne For For Management Elect Director John A. Manzoni For For Management Elect Director Stella M. Thompson For For Management Elect Director John D. Watson For For Management Elect Director Robert G. Welty For For Management Elect Director Charles R. Williamson For For Management Elect Director Charles W. Wilson For For Management Elect Director Charles M. Winograd For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend By-Laws No. 1 For For Management TEXAS INSTRUMENTS, INC. Ticker: TXN Security ID: Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: FEB 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. R. Adams For For Management 2 Elect Director D.L. Boren For For Management 3 Elect Director D. A. Carp For For Management 4 Elect Director C.S. Cox For For Management 5 Elect Director D.R. Goode For For Management 6 Elect Director S.P. MacMillan For For Management 7 Elect Director P.H. Patsley For For Management 8 Elect Director W.R. Sanders For For Management 9 Elect Director R.J. Simmons For For Management 10 Elect Director R.K. Templeton For For Management 11 Elect Director C.T. Whitman For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For For Management 14 Approve Non-Employee Director Omnibus For For Management Stock Plan 15 Require Independent Board Chairman Against For Shareholder TJX COMPANIES, INC., THE Ticker: TJX Security ID: Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: APR 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Jose B. Alvarez For For Management Elect Director Alan M. Bennett For For Management Elect Director David A. Brandon For For Management Elect Director Bernard Cammarata For For Management Elect Director David T. Ching For For Management Elect Director Michael F. Hines For For Management Elect Director Amy B. Lane For For Management Elect Director Carol Meyrowitz For For Management Elect Director John F. O'Brien For For Management Elect Director Robert F. Shapiro For For Management Elect Director Willow B. Shire For For Management Elect Director Fletcher H. Wiley For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: MAR 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Alan L. Beller For For Management Elect Director John H. Dasburg For For Management Elect Director Janet M. Dolan For For Management Elect Director Kenneth M. Duberstein For For Management Elect Director Jay S. Fishman For For Management Elect Director Lawrence G. Graev For For Management Elect Director Patricia L. Higgins For For Management Elect Director Thomas R. Hodgson For For Management Elect Director Cleve L. Killingsworth, For For Management Jr. Elect Director Robert I. Lipp For For Management Elect Director Blythe J. McGarvie For For Management Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Report on Political Contributions Against Against Shareholder UNITED TECHNOLOGIES CORP. Ticker: UTX Security ID: Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: FEB 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Louis R. Chenevert For For Management Elect Director George David For For Management Elect Director John V. Faraci For For Management Elect Director Jean-Pierre Garnier For For Management Elect Director Jamie S. Gorelick For For Management Elect Director Carlos M. Gutierrez For For Management Elect Director Edward A. Kangas For For Management Elect Director Charles R. Lee For For Management Elect Director Richard D. McCormick For For Management Elect Director Harold McGraw III For For Management Elect Director Richard B. Myers For For Management Elect Director H. Patrick Swygert For For Management Elect Director Andre Villeneuve For For Management Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Report on Foreign Military Sales Against Against Shareholder Offsets WALT DISNEY COMPANY, THE Ticker: DIS Security ID: Meeting Date: MAR 10, 2009 Meeting Type: Annual Record Date: JAN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper , Jr. For For Management 12 Elect Director Orin C. Smith For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Executive Incentive Bonus Plan For For Management 16 Report on Political Contributions Against Against Shareholder 17 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WEIGHT WATCHERS INTERNATIONAL, INC. Ticker: WTW Security ID: Meeting Date: MAY 11, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Marsha Johnson Evans For For Management Elect Director Sacha Lainovic For For Management Elect Director Christopher J. Sobecki For For Management 2 Ratify Auditors For For Management WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lenox D. Baker, Jr., For For Management M.D. 2 Elect Director Susan B. Bayh For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director Julie A. Hill For For Management 5 Elect Director Ramiro G. Peru For For Management 6 Ratify Auditors For For Management 7 Approve Omnibus Stock Plan For Against Management 8 Amend Qualified Employee Stock Purchase For For Management Plan 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation WELLS FARGO AND COMPANY Ticker: WFC Security ID: Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: FEB 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker II For For Management 2 Elect Director John S. Chen For Against Management 3 Elect Director Lloyd H. Dean For For Management 4 Elect Director Susan E. Engel For Against Management 5 Elect Director Enrique Hernandez, Jr. For For Management 6 Elect Director Donald M. James For Against Management 7 Elect Director Robert L. Joss For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Richard D. McCormick For Against Management 10 Elect Director Mackey J. McDonald For Against Management 11 Elect Director Cynthia H. Milligan For For Management 12 Elect Director Nicholas G. Moore For For Management 13 Elect Director Philip J. Quigley For For Management 14 Elect Director Donald B. Rice For Against Management 15 Elect Director Judith M. Runstad For For Management 16 Elect Director Stephen W. Sanger For Against Management 17 Elect Director Robert K. Steel For For Management 18 Elect Director John G. Stumpf For For Management 19 Elect Director Susan G. Swenson For For Management 20 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 21 Ratify Auditors For For Management 22 Amend Omnibus Stock Plan For Against Management 23 Require Independent Board Chairman Against Against Shareholder 24 Report on Political Contributions Against Against Shareholder WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORP Ticker: WAB Security ID: Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Brian P. Hehir For For Management Elect Director Michael W. D. Howell For For Management Elect Director Nickolas W. Vande Steeg For For Management Elect Director Gary C. Valade For For Management WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: MAR 5, 2009 Meeting Type: Annual Record Date: JAN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Michael D. Barnes For For Management Elect Director George P. Clancy, Jr. For For Management Elect Director James H. DeGraffenreidt, For For Management Jr. Elect Director James W. Dyke, Jr. For For Management Elect Director Melvyn J. Estrin For For Management Elect Director James F. Lafond For For Management Elect Director Debra L. Lee For For Management Elect Director Terry D. McCallister For For Management Elect Director Karen Hastie Williams For For Management 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder WINDSTREAM CORP. Ticker: WIN Security ID: 97381W104 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: MAR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Carol B. Armitage For For Management Elect Director Samuel E. Beall, III For For Management Elect Director Dennis E. Foster For For Management Elect Director Francis X. Frantz For For Management Elect Director Jeffery R. Gardner For For Management Elect Director Jeffrey T. Hinson For For Management Elect Director Judy K. Jones For For Management Elect Director William A. Montgomery For For Management Elect Director Frank E. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder WOODWARD GOVERNOR COMPANY Ticker: WGOV Security ID: Meeting Date: JAN 22, 2009 Meeting Type: Annual Record Date: NOV 24, 2008 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Paul Donovan For For Management Elect Director Thomas A. Gendron For For Management Elect Director John A. Halbrook For For Management Elect Director Dr. Ronald M. Sega For For Management 2 Ratify Auditors For For Management ZIMMER HOLDINGS INC Ticker: ZMH Security ID: 98956P102 Meeting Date: MAY 4, 2009 Meeting Type: Annual Record Date: MAR 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Betsy J. Bernard For For Management 2 Elect Director Marc N. Casper For For Management 3 Elect Director David C. Dvorak For For Management 4 Elect Director Robert A. Hagemann For For Management 5 Elect Director Arthur J. Higgins For For Management 6 Elect Director Cecil B. Pickett For For Management 7 Elect Director Augustus A. White, III For For Management 8 Ratify Auditors For For Management 9 Approve Omnibus Stock Plan For For Management 10 Amend Non-Employee Director Omnibus For For Management Stock Plan 11 Amend Deferred Compensation Plan For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009
